Name: 80/1158/EEC: Commission Decision of 28 November 1980 authorizing the United Kingdom not to apply Community treatment to fresh bananas originating in certain third countries (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-18

 Avis juridique important|31980D115880/1158/EEC: Commission Decision of 28 November 1980 authorizing the United Kingdom not to apply Community treatment to fresh bananas originating in certain third countries (Only the English text is authentic) Official Journal L 343 , 18/12/1980 P. 0041****( 1 ) OJ NO L 224 , 27 . 8 . 1980 , P . 15 . ( 2 ) BOLIVIA , CANADA , COLOMBIA , COSTA RICA , CUBA , THE DOMINICAN REPUBLIC , EQUADOR , EL SALVADOR , GUATEMALA , HAITI , HONDURAS , MEXICO , NICARAGUA , PANAMA , THE PHILIPPINES , VENEZUELA , THE UNITED STATES OF AMERICA . ( 3 ) OJ NO L 267 , 10 . 10 . 1980 , P . 35 . ( 4 ) OJ NO L 320 , 27 . 11 . 1980 , P . 35 . COMMISSION DECISION OF 28 NOVEMBER 1980 AUTHORIZING THE UNITED KINGDOM NOT TO APPLY COMMUNITY TREATMENT TO FRESH BANANAS ORIGINATING IN CERTAIN THIRD COUNTRIES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1158/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 115 THEREOF , WHEREAS , COMMISSION DECISION 80/776/EEC OF 29 JULY 1980 ( 1 ), AUTHORIZED THE UNITED KINGDOM TO TAKE INTRA-COMMUNITY SURVEILLANCE MEASURES IN RESPECT OF IMPORTS OF BANANAS ORIGINATING IN CERTAIN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS , ON 18 SEPTEMBER 1980 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE UNITED KINGDOM TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO FRESH BANANAS , FALLING WITHIN SUBHEADING 08.01 B I OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN CERTAIN DOLLAR-AREA COUNTRIES ( 2 ) AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS , PENDING THE RECEIPT OF FULLER INFORMATION , THE COMMISSION ADOPTED DECISION 80/949/EEC OF 29 SEPTEMBER 1980 ( 3 ) AND DECISION 80/1088/EEC OF 20 OCTOBER 1980 ( 4 ) AUTHORIZING THE UNITED KINGDOM TO TAKE INTERIM PROTECTIVE MEASURES IN RESPECT OF SUCH IMPORTS ; WHEREAS THE FIRST ARTICLE OF PROTOCOL 4 TO THE LOME CONVENTION SIGNED ON 31 OCTOBER 1979 AND PUT INTO EFFECT UNILATERALLY BY THE COMMUNITY FROM 1 MARCH 1980 PROVIDES THAT ' AS REGARDS ITS EXPORTS OF BANANAS TO THE MARKETS OF THE COMMUNITY , NO ACP STATE WILL BE PLACED , AS REGARDS ACCESS TO ITS TRADITIONAL MARKETS AND ITS ADVANTAGES ON THOSE MARKETS , IN A LESS FAVOURABLE SITUATION THAN IN THE PAST OR AT PRESENT ' ; WHEREAS TO FULFIL THAT REQUIREMENT THE UNITED KINGDOM , WHICH CONSTITUTES A MAJOR TRADITIONAL MARKET FOR CERTAIN ACP STATES AND OCT , STILL MAKES IMPORTS OF BANANAS ORIGINATING IN DOLLAR-AREA THIRD COUNTRIES SUBJECT TO QUANTITATIVE RESTRICTIONS , WHILE OTHER MEMBER STATES APPLY DIFFERENT ARRANGEMENTS ; WHEREAS FOR THE SAME REASON THE GOVERNMENT OF THE UNITED KINGDOM SEES TO IT THAT UNITED KINGDOM IMPORTERS TAKE ALL BANANAS OFFERED FOR EXPORT BY ACP STATES AND OCT WHICH ARE ITS TRADITIONAL SUPPLIERS , AND ONLY TURN TO OTHER SOURCES TO COVER ANY ADDITIONAL MARKET REQUIREMENTS ; WHEREAS THIS SYSTEM CANNOT BE APPLIED TO IMPORTS UNDER THE FREE CIRCULATION RULES OF BANANAS ORIGINATING IN DOLLAR-AREA COUNTRIES ; WHEREAS , IN CONSEQUENCE , UNRESTRICTED FREE CIRCULATION WOULD JEOPARDIZE THE MARKET BALANCE WHICH THE ABOVEMENTIONED MEASURES ARE DESIGNED TO ACHIEVE ; WHEREAS IMPORTS OF BANANAS ORIGINATING IN THE ACP STATES AND OCT AMOUNTED TO 252 341 TONNES IN 1978 , 213 103 TONNES IN 1979 AND 118 156 TONNES IN THE FIRST SEVEN MONTHS OF 1980 ; WHEREAS , OWING TO THE NATURAL DISASTERS WHICH HIT THEM IN JULY 1980 , CERTAIN ACP STATES AND OCT WILL BE UNABLE TO EXPORT TO THE UNITED KINGDOM MARKET FOR SOME TIME ; WHEREAS , BY VIRTUE OF PROTOCOL 4 TO THE LOME CONVENTION , THOSE COUNTRIES MUST NEVERTHELESS BE ABLE TO RECOVER THEIR TRADITIONAL ACCESS TO AND ADVANTAGES ON THE UNITED KINGDOM MARKET WHEN THE NEW CROP IS READY FOR EXPORT IN 1981 ; WHEREAS THIS MIGHT BE DIFFICULT IF UNRESTRICTED FREE CIRCULATION OVER THE NEXT FEW MONTHS ESTABLISHED NEW TRADE PATTERNS FOR UNITED KINGDOM IMPORTS ; WHEREAS IN RECENT YEARS THE UNITED KINGDOM GOVERNMENT HAS , HOWEVER , HABITUALLY AUTHORIZED FREE CIRCULATION IMPORTS OF BANANAS ORIGINATING IN DOLLAR-AREA COUNTRIES ; WHEREAS THE BRITISH AUTHORITIES CONSIDER THAT THE FOLLOWING QUANTITIES OF BANANAS ORIGINATING IN DOLLAR-AREA COUNTRIES HAVE BEEN IMPORTED UNDER FREE CIRCULATION : 6 675 TONNES FOR THE PERIOD 1 OCTOBER 1978 TO 30 SEPTEMBER 1979 , 9 290 TONNES FOR THE PERIOD 1 OCTOBER 1979 TO 30 SEPTEMBER 1980 ; WHEREAS THESE QUANTITIES REPRESENT APPROXIMATELY 8 % OF THE DIRECT IMPORTS FROM THE SAME COUNTRIES DURING THE SAME PERIODS ; WHEREAS THE UNITED KINGDOM SHOULD THEREFORE BE AUTHORIZED TO APPLY PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY WHILE MAINTAINING THE TRADITIONALLY ACCEPTED LEVEL OF FREE CIRCULATION IMPORTS , AMOUNTING ON AVERAGE TO 8 % OF DIRECT IMPORTS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS HEREBY AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO FRESH BANANAS FALLING WITHIN HEADING NO 08.01 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE THIRD COUNTRIES LISTED IN THE ANNEX HERETO AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES . THIS AUTHORIZATION SHALL NOT APPLY TO A QUANTITY CORRESPONDING TO 8 % OF DIRECT IMPORTS ORIGINATING IN SUCH COUNTRIES AND CONSIDERED NECESSARY TO COVER THE REQUIREMENTS OF THE UNITED KINGDOM MARKET FOR THE PERIOD 1 OCTOBER 1980 TO 31 MAY 1981 , WHICH ARE NOT COVERED BY DIRECT IMPORTS FROM ACP STATES AND OCT . THE SAID QUANTITY SHALL BE ALLOCATED AMONG APPLICANTS FOR IMPORT AUTHORIZATION IN ACCORDANCE WITH THE CRITERIA AND PRACTICES HABITUALLY FOLLOWED BY THE COMPETENT AUTHORITIES . ARTICLE 2 THIS DECISION SHALL APPLY FROM 14 SEPTEMBER 1980 UNTIL 31 MAY 1981 . ARTICLE 3 THE UNITED KINGDOM SHALL INFORM THE COMMISSION OF THE APPLICATION OF THIS AUTHORIZATION . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 28 NOVEMBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ANNEX THIRD COUNTRIES REFERRED TO IN ARTICLE 1 BOLIVIA , CANADA , COLOMBIA , COSTA RICA , CUBA , THE DOMINICAN REPUBLIC , EQUADOR , EL SALVADOR , GUATEMALA , HAITI , HONDURAS , MEXICO , NICARAGUA , PANAMA , THE PHILIPPINES , VENEZUELA , THE UNITED STATES OF AMERICA .